DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5-18, and new claims 21-23 in the reply filed on 9/14/2022 is acknowledged.
Non-elected claims and other claims are canceled, namely claims 4 and 19-20 are canceled by presentation of the claim amendment filed 9/14/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7, 9-16, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheringer (USPPN 2010/0043834), and further in view of Birkmeyer et al. herein referred to as “Birkmeyer” (USPPN 2018/0036889, previously cited by Applicant in the IDS filed 1/7/2021).
As to claim 1, Scheringer discloses a known cleaning apparatus for cleaning washware, in particular dishes, the cleaning apparatus comprising: at least one automatic conveyor-type cleaning machine having at least one transportation apparatus and configured to transport the washware through at least one cleaning zone; and at least one handling device configured to at least partly automatically pick up presented washware and transfer the washware to the transportation apparatus (claim 1: the handling device reads on the robot module, the entrance and interior cleaning apparatus of the conveyor-type cleaning machine respectively read on the claimed load and wash modules). 
Scheringer is silent regarding using its at least one handling device for moving articles to a stored location, however, Birkmeyer discloses the known use manipulating dishware in a variety of forms when dishwashing, including stack cleaned dishes (Paragraph [0003]). With such dish cleaning conveyer systems, the cleaned dishes must be removed from the exit so that newly cleaned wares may exit the machine to avoid dishware from crowding the exit, or worse, from colliding and falling or breaking. Automating this feature in Scheringer using its at least one handling device, as contemplated by Birkmeyer, would have been an obvious design consideration to further automate the warewashing steps. 
As to claim 2, as noted above with regard to claim 1, the dish is fully capable of making contact with a food or drink as claimed because it is a dishware that has a primary purpose for holding food. 
As to claim 3, Scheringer discloses at Figure 4 the loading entrance having dishes in a horizontal manner, and then loaded in a vertical manner near belts 114, 116, and washable in a vertical manner.
As to claim 5, Scheringer discloses the robot handling device 160 is located behind the load, wash, and storage modules (see Figure 4, for example). 
As to claim 6, Scheringer discloses the at least one handling device should operate automatically, in the sense that the presented washware can be picked up by the handling device without direct intervention by human operators. Therefore, the handling device is intended to automatically identify that an item of washware is presented, how and where this item of washware is positioned and is accordingly intended to pick up and transfer this item of washware to the transportation apparatus (Paragraph [0015]). Similarly, the handling device is designed to arrange the washware to the dish deposit point (Paragraph [0016]). 
As to claim 7, Scheringer discloses utilizing an optimal type and/or concentration of detergents (Paragraph [0028]:impliedly disclosing water in addition to soap); washware is subjected to cleaning fluid in the cleaning zone, such as a pre-clearing, was, rinse, etc. zones (Paragraph [0012]). 
As to claim 9, by way of Scheringer’s spray cleaning, all sides of the dishware are cleaned by cleaning solution, thus achieving dish cleaning.
As to claim 10, in Scheringer at Paragraph [0028] there is disclosure of control and management of cleaning parameters based on detected degree of soiling, thus being capable of washing or re-washing an area or side of a dish to achieve effective cleaning. See Paragraph [0028] excerpt: the cleaning apparatus can be designed to control a cleaning operation of the washware in the automatic conveyor-type cleaning machine in accordance with the washware identified by the image-capturing system or the identified property. By way of example, this control can be performed in accordance with the degree of soiling of the washware. The cleaning operation parameters, for example the cleaning parameters of a dishwasher mode, can be adapted, for example, in accordance with the identified degree of soiling and/or the identified type of washware. It is also possible to adapt parameter combinations of the said and/or other parameters of operation of the automatic conveyor-type cleaning machine.
As to claims 11-13, Scheringer discloses use of image-capturing systems and image evaluations for the purpose of detection and orientation of dishware and dirtiness level (Paragraphs [0025]-[0028], [0030] and [0066]), thus capable of capturing images of dirty and clean dishware, and allow inspection/comparison using the control system. 
As to claims 14-15, Scheringer at Figure 4 shows a dishware oriented right side up in the loading area, and in the wash area there are dishes oriented vertical to allow material to be removed to fall down during cleaning. 
As to claim 16, as discussed above, Scheringer further in view of Birkmeyer disclose the known use manipulating dishware in a variety of forms when dishwashing, including stacking cleaned dishes (Birkmeyer at Paragraph [0003]). With such dish cleaning conveyer systems, the cleaned dishes must be removed from the exit so that newly cleaned wares may exit the machine to avoid dishware from crowding the exit, or worse, from colliding and falling or breaking. Automating this feature in Scheringer using its at least one handling device, as contemplated by Birkmeyer, would have been an obvious design consideration to further automate the warewashing steps. Further, moving dishware from the conveyor to a storage area facilitates drying by avoiding a dish pileup on the conveyor exit. 
As to claims 21-23, in Scheringer the handling device 160 can be used universally as a multiple-axis robot, multiple-axis articulated robot, or in a similar way (Paragraph [0061]) and the robot system is freely programmable in terms of its movement sequences (Paragraph [0021]-[0023]); thus being fully capable of turning a dish from right side up to upside down as claimed. The handling device may include any number of pick-up apparatus: a mechanical pick-up apparatus, in particular a grabber; a magnetic pick-up apparatus; a pneumatic pick-up apparatus, in particular at least one suction device and/or at least one suction cup. However, other types of pick-up apparatuses are also possible in principle. Irrespective of the type of pick-up apparatus provided, this pick-up apparatus can also be matched to the way in which the washware is presented. If this washware is presented, for example, substantially in one plane, for example by a transportation belt, a conveyor belt, a strap belt or the like, the pick-up apparatus may correspondingly be designed to pick up the washware in this plane or from spatial directions above this plane (Paragraph [0019]), and as seen in the aerial view of Figure 4, the end effector 168, 170 is capable of reaching into the dishwasher 112 to be rinsed clean.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheringer and Birkmeyer as applied to claims above, and further in view of Kong et al. herein referred to as “Kong (USPPN 2016/0338567).
As to claim 8, the cited references are silent regarding use of a mechanical scrubber or ultrasonic vibrations for cleaning. However, in the art of conveyor dishwashing Kong discloses the known use of an ultrasonic wave for dishwashing (Paragraph [0028], which provides known benefits of gentle yet powerful cleaning. It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate use of an ultrasonic cleaning tool to the dishwasher system of the applied references to achieve improved cleaning that plain water alone cannot achieve, while still being gentle so not to deform the dishware. 
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheringer and Birkmeyer as applied to claims above, and further in view of Dirschus et al. herein referred to as “Dirschus” (USPN 10,856,719).
As to claims 17-18, the applied prior art references Scheringer and Birkmeyer are silent regarding use of a door on its load and store modules. Dirchus discloses a dish cleaning device that may include a pass-through dishwasher or conveyor (claims 1-2) including at least one door on the cleaning device (claim 22). It would have been obvious to utilize doors, as taught by Dirchus in combination with the cleaning system of the applied prior art, particularly on the load and store modules to prevent high pressure water and soap from spilling out of the load module during cleaning, and also to keep the cleaned dishes from getting dirtied in the store module, similar to the use of a cabinet door in a kitchen. If water and soap spill out of the loading opening during cleaning, it can result in a slippery floor, which is dangerous for any customers or operators. Also, by keeping clean dishes protected by use of a door, then the dishes can maintain their cleanliness and dried state for as long as needed, until they are ready for reuse. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu and Th 10-2pm, F 10-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711